DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites: “monitor eviction conflicts among cache directory entries in a cache directory that includes entries corresponding to pages which are cached in the plurality of remote memory devices”.  No support is found for caching pages in the remote devices and no support is found for monitoring eviction conflicts among directory entries including pages which are cached in remote devices.  Applicant cites paragraphs 0012, 0055, 0066, 0070-0075, and figures 3, 5, and 6.  All sections have been read and no support was found for this amendment.  All instances of “remote” devices were searched in the specification and no support was found for the claim language.  Also, no support is found for any of the remote devices in the specification including a cache. 
All dependent claims are rejected as including the limitations of the claims from which they depend.  








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-11, 14, 16-18, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art (found in the background section of the specification) and Naruse (US 2007/0234003).
1. A method for managing a cache directory in a system comprising: 
monitoring, by hardware control logic, eviction conflicts among cache directory entries in the cache directory, wherein the cache directory includes entries corresponding to pages which are cached in the system; and producing, by the hardware control logic, cache directory victim entry information indicating one or more entries that are evicted from the cache directory, (The background section states: “Cache directories, also referred to as a probe filter (PF), are used to track all of the cache lines that are cached in the system. . . . However, eviction conflicts in cache directories can cause un-desirable latencies and can reduce system performance. Any latency issues in workload performance is a problem in data processing systems and other environments.”  Background section paragraph 0001.  “For example, some systems employ a cache directory, that is a page level, set-associative cache that is indexed using bits from the Physical Address (PA). Under certain conditions, the PPF can experience many conflicts on frequently accessed (hot) sets, resulting in PPF evictions (called downgrades).”  Background paragraph 0002.  Note that this teaches the association between physical addresses and directory entries. 
The background section does not expressly state that the eviction conflicts are tracked.  
Naruse teaches: “A physical address in which a cache miss occurs is recorded in a history buffer. A thrashing detector detects thrashing using the history buffer and changes a control flag of a page table. When converting a logical address into the physical address, a page function manager changes the physical address using the changed control flag. A data moving unit moves data from a physical address before being changed to a physical address after being changed.”  Naruse Abstract. “The history buffer 140 is a queue that stores physical addresses in which cache misses occurs.”  Naruse paragraph 0041.  “The thrashing detector 160 is a processing unit that monitors the history buffer 140 and detects thrashing. Specifically, the thrashing detector 160 counts a number of redundant physical addresses among the physical addresses stored in the history buffer 140. The thrashing detector 160 detects thrashing when the number of the redundant physical addresses reaches a predetermined number or more.”  Naruse paragraph 0048. See also Naruse paragraphs 0008-0009 and figure 10 describing thrashing.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Naruse before the effective filing date because this avoids subsequent thrashing (and thrashing causes more time consuming accesses to main memory or lower level caches).) for a memory manager that assigns physical address space for pages of memory in the system; and choosing a future page of memory from the physical address space based on the produced cache directory victim entry information.  (“The thrashing detector 160 is a processing unit that monitors the history buffer 140 and detects thrashing. Specifically, the thrashing detector 160 counts a number of redundant physical addresses among the physical addresses stored in the history buffer 140.”  Naruse paragraph 0048.  “In the first embodiment, only the physical addresses are stored in the history buffer 140 and the thrashing detector 160 counts the number of the redundant physical addresses among the physical addresses stored in the history buffer 140. However, the following method can be also used. The history buffer 140 includes a counter in each entry. Respective counters count a number of times a cache miss occurs at the physical addresses recorded in each entry. The thrashing detector 160 detects thrashing when a counter value reaches a predetermined value or more.” Naruse paragraph 0049.  “when thrashing occurs, the thrashing detector 160 inverts the control flag 152 of the entry in which thrashing occurs in the page table 151. When converting the logical address into the physical address, the page managing unit 150 takes the exclusive logical sum of bit 11 of the logical address and the control flag 152 and determines the sum to be bit 11 of the physical address. As a result, the physical address of data in which thrashing occurs can be changed, and thrashing can be easily avoided.” Naruse paragraph 0051.)
2. The method of claim 1 further comprising 
changing a page level physical address assignment for a page of memory based on the produced cache directory victim entry information.  (Naruse teaches: “A physical address in which a cache miss occurs is recorded in a history buffer. A thrashing detector detects thrashing using the history buffer and changes a control flag of a page table. When converting a logical address into the physical address, a page function manager changes the physical address using the changed control flag. A data moving unit moves data from a physical address before being changed to a physical address after being changed.”  Naruse Abstract.
3. The method of claim 1 wherein 
the cache directory is a page level set-associative cache directory wherein each entry corresponds to a page of memory (“One technique for trying to avoid directory caches from taking up too much silicon real estate has been to increase their granularity to extend their reach from lines to pages which can cause performance tradeoffs, also referred to as a page probe filter (PPF).”  Background section paragraph 0001.  “For example, some systems employ a cache directory, that is a page level, set-associative cache that is indexed using bits from the Physical Address (PA). Under certain conditions, the PPF can experience many conflicts on frequently accessed (hot) sets, resulting in PPF evictions (called downgrades). Downgrades are expensive in terms of performance. For each downgrade, the PPF needs to issue invalidation probes to the core complexes caching the lines of the page being tracked by the evicted PPF entry.” Background section paragraph 0002.) and wherein producing cache directory victim entry information comprises logging cache directory victim entry information for at least one of the eviction conflicts in memory. (Naruse teaches: “A physical address in which a cache miss occurs is recorded in a history buffer. A thrashing detector detects thrashing using the history buffer and changes a control flag of a page table. When converting a logical address into the physical address, a page function manager changes the physical address using the changed control flag. A data moving unit moves data from a physical address before being changed to a physical address after being changed.”  Naruse Abstract.  “The history buffer 140 is a queue that stores physical addresses in which cache misses occurs.”  Naruse paragraph 0041.  “The thrashing detector 160 is a processing unit that monitors the history buffer 140 and detects thrashing. Specifically, the thrashing detector 160 counts a number of redundant physical addresses among the physical addresses stored in the history buffer 140. The thrashing detector 160 detects thrashing when the number of the redundant physical addresses reaches a predetermined number or more.”  Naruse paragraph 0048.))
6. The method of claim 3 wherein 
logging comprises storing the cache directory victim entry information for the at least one of evicted entries in a log buffer readable by the control logic.  (Naruse teaches: “A physical address in which a cache miss occurs is recorded in a history buffer. A thrashing detector detects thrashing using the history buffer and changes a control flag of a page table. When converting a logical address into the physical address, a page function manager changes the physical address using the changed control flag. A data moving unit moves data from a physical address before being changed to a physical address after being changed.”  Naruse Abstract.  “The history buffer 140 is a queue that stores physical addresses in which cache misses occurs.”  Naruse paragraph 0041.  “The thrashing detector 160 is a processing unit that monitors the history buffer 140 and detects thrashing. Specifically, the thrashing detector 160 counts a number of redundant physical addresses among the physical addresses stored in the history buffer 140. The thrashing detector 160 detects thrashing when the number of the redundant physical addresses reaches a predetermined number or more.”  Naruse paragraph 0048. Note that repeated cache misses which are a part of thrashing occur because the subsequent misses are to an evicted address.)
8. The method of claim 3 comprising 
reducing, by the memory manager, cache directory conflicts by (Note that “reducing cache directory conflicts” is an intended use. See MPEP § 2103.  Also, see Naruse paragraph 0051 cited below explaining a way of avoiding thrashing caused by line conflicts.) changing a page level physical address assignment for a page of memory that moves the page of memory to a different set in the page level set-associative cache directory. (The background section teaches “For example, some systems employ a cache directory, that is a page level, set-associative cache that is indexed using bits from the Physical Address (PA).”  Background section paragraph 0002. Naruse teaches: “A physical address in which a cache miss occurs is recorded in a history buffer. A thrashing detector detects thrashing using the history buffer and changes a control flag of a page table. When converting a logical address into the physical address, a page function manager changes the physical address using the changed control flag. A data moving unit moves data from a physical address before being changed to a physical address after being changed.” Naruse Abstract.  “On the other hand, as shown in FIG. 10B, a cache miss caused by line competition occurs when the line numbers of a cache storing the array elements b[i] and c[i] are the same. In other words, line competition occurs because the line number of the b[i] and that of the c[i] are the same, i.e., [81h]. The cache misses continuously occur if the cache is sequentially accessed, from the array elements b[i], c[i], b[i+1], c[i+1], b[i+2], c[i+2], etc. This phenomenon is called thrashing.” Naruse paragraph 0008. “As a result, the physical address of data in which thrashing occurs can be changed, and thrashing can be easily avoided.” Naruse paragraph 0051.)
9. The method of claim 1 comprising setting one or more configuration registers with data representing at least one of: 
a multi-mode operation of cache eviction monitoring including a first mode that provides continuous logging of eviction conflicts and a second mode that provides logging of eviction based on a condition data being met; 
a sampling rate of a number of conflict evictions that are logged; and 
a count setting that sets a number of eviction conflicts that are stored. (The previously cited art does not recite the above limitations.
Naruse teaches: “The history buffer 140 is a queue that stores physical addresses in which cache misses occurs. The history buffer 140 stores only a predetermined number of the physical addresses, in the order in which the cache misses occur.”  Naruse paragraph 0041.  
The previously cited art does not teach setting the number of eviction conflicts.
It would have been obvious to one of ordinary skill in the art before the effective filing date to set the number of eviction conflicts as an instance of “making adjustable”.  See MPEP § 2144.04.)
10. The method of claim 1 wherein 
producing comprises producing, by the hardware control logic, cache directory victim entry information for a plurality of eviction conflicts detected in the cache directory.  (See rejection of claim 3.  Note that all references are to repeating processes and that a mere duplication of parts has been found to be obvious.  See MPEP 2144.04.)
11. An apparatus comprising: 
a plurality of processors that access a cache hierarchy; memory operative to store a cache directory; hardware control logic operative to: 
monitor eviction conflicts among cache directory entries in the cache directory, wherein the cache directory includes entries corresponding to pages which are cached for the plurality of processors; and produce cache directory victim entry information indicating one or more entries that are evicted from the cache directory, for a memory manager that assigns physical address space for pages of memory in the system; and the memory manager operative to choose a future page of memory from the physical address space based on the produced cache directory victim information.  (See rejection of claim 1.)
14. The apparatus of claim 11 comprising 
the memory manager operative to reduce future cache directory conflicts (This is an intended use.  See MPEP §§ 2103 and 2111.04.) by changing a page level physical address assignment for a page of memory based on the produced cache directory victim entry information. (See rejection of claim 2.)
16. The apparatus of claim 11 comprising 
a scalable data fabric comprising the hardware control logic.  (See rejection of claim 11 noting that the teachings of the prior art meet the definition of a “fabric”.  Note also that being “scalable . . . fabric” is not a specific structural limitation.  See MPEP § 2111.04 and 2103.)
17. A data processing system, comprising: a host processor; a memory coupled to the host processor; a plurality of remote memory devices; and a scalable data fabric coupled to the host processor and to the plurality of remote memory devices, wherein the scalable data fabric comprises: hardware control logic operative to:
 monitor eviction conflicts among cache directory entries in the cache directory that includes entries corresponding to pages which are cached in the plurality of remote memory devices; (See rejection of claim 1 and Naruse figure 11 and paragraph 0010.) and produce cache directory victim entry information indicating one or more entries that are evicted from the cache directory, for a memory manager  that assigns physical address space for pages of memory in the system; and the memory manager operative to choose a future page of memory from the physical address space based on the produced cache directory victim entry information. (See rejection of claim 1.)
18. The data processing system of claim 17 wherein 
the host processor is operative to change a page level physical address assignment for a page of memory based on the produced cache directory victim entry information.  (See rejection of claim 2.)
20. The data processing system of claim 19 wherein 
the hardware control logic comprises a log buffer that is readable and writeable by the controller and the controller is operative to store the cache directory victim entry information for the at least one of evicted entries in the log buffer. (See rejection of claim 6.)
21. The data processing system of claim 19 comprising configuration registers configured to provide control of the controller with data representing at least one of: 
a multi-mode operation of cache eviction monitoring including a first mode that provides continuous logging of eviction conflicts and a second mode that provides logging of eviction based on a condition data being met; a sampling rate of a number of conflict evictions that are logged; and a count setting that sets a number of eviction conflicts that are stored. (See rejection of claim 9.)
24. The data processing system of claim 17 comprising 
the memory manager operative to reduce cache directory conflicts by changing a page level physical address assignment for a page of memory that moves the page of memory to a different set in the page level set-associative cache directory.  (See rejection of claim 8.)
Claim 4, 12-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art, Naruse (US 2007/0234003), and Akkary (US 2008/0065864)
4. The method of claim 3 wherein 
monitoring eviction conflicts in the cache directory comprises reading a conflict victim buffer that stores a most recently evicted entry from the cache directory. (With respect to evicting entries from a cache directory, specification paragraph 0002 (admitted prior art), with respect to a victim buffer that stores most recently evicted addresses (corresponding to entries in the cache directory), see Naruse Abstract and paragraph 0041 cited in the rejection of claim 1.
The previously cited art does not teach reading a buffer that stores the most recently evicted entry from a cache.
 “A scheduler schedules a post-retire access to update transaction tracking information, if the filter field does not represent that the tracking information has already been updated during a pendency of the transaction. Before evicting a line in a cache, the load buffer is snooped to ensure no load accessed the line to be evicted.”  Akkary Abstract.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Akkary before the effective filing date because tracking victim (to be evicted retired) data from the cache avoids thrashing in some cases by giving the system time to determine whether another load instruction has been issued for the victim data.)
12. The apparatus of claim 11 wherein 
the cache directory is a page level set-associative cache directory (See rejection of claim 3.) wherein each entry corresponds to a page of memory (See rejection of claim 3.) and wherein the hardware control logic comprises; a conflict victim buffer configured to store a most recent entry evicted from the cache directory; (See rejection of claim 4.) and a controller operative to produc cache directory victim entry information from the victim buffer by logging cache directory victim entry information for at least one of the eviction conflicts in memory readable by a memory manager. (See rejection of claim 3.)
13. The apparatus of claim 12 wherein 
the hardware control logic comprises a log buffer that is readable and writeable by the controller and the controller is operative to store the cache directory victim entry information for the at least one of evicted entries in the log buffer. (See rejection of claim 6.)
15. The apparatus of claim 12 comprising configuration registers configured to provide control of the controller with data representing at least one of: 
a multi-mode operation of cache eviction monitoring including a first mode that provides continuous logging of eviction conflicts and a second mode that provides logging of eviction based on a condition data being met; a sampling rate of a number of conflict evictions that are logged; and a count setting that sets a number of eviction conflicts that are stored. (See rejection of claim 9.)
19. The data processing system of claim 17 wherein
 the cache directory is a page level set-associative cache directory wherein each entry corresponds to a page of memory and wherein the hardware control logic comprises; a conflict victim buffer configured to store a most recent entry evicted from the cache directory; and a controller operative to produce cache directory victim entry information from the victim buffer by logging cache directory victim entry information for at least one eviction conflict in memory readable by a memory manager. (See rejection of claim 12.)
Claim 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art, Naruse, and Speirs (US 2008/0052468)
5. The method of claim 3 wherein 
logging comprises storing the cache directory victim entry information for the at least one of evicted entries in a kernel memory readable by a virtual memory manager.  (Note that being “readable by a virtual memory manager” does not limit to a particular structure or require steps to be performed.  See MPEP §§ 2103 and 2111.04.  
The previously cited art does not discuss kernel memory.  
Spiers teaches: “[0055] Ultimately the kernel is responsible for the overall secure operation of the computer, including memory management, and has full control over all executables that run on the system. The kernel has more information than the hardware as to the execution of a given process, and the added benefit of knowing which path of execution will occur and which have occurred, unlike the compiler. Code runs and actions occur on the system because the kernel allows them to happen through the use of system calls. If a process oversteps the bounds of its allocated memory, the kernel should catch this overflow and take action accordingly. The kernel of most operating systems provides the user process with a single page of memory when one is requested. This page is normally then divided up by a library call, usually malloc. This library call has an algorithm for determining the location of the memory that was allocated, and for requesting new pages from the kernel if needed. Ultimately the kernel allocates the memory used by the process and does bookkeeping so it knows what pages of memory are allocated to what processes. With this bookkeeping in place, and the kernel having the ability to read any piece of memory, it only makes sense that the kernel be responsible for obtaining the bounds of any piece of memory in the system.”  Speirs paragraph 59.  
It would have been obvious to store data used for page assignment in the kernel memory in view of the combination of art including Speirs because the kernel has access to the information needed to determine how to allocate new physical addresses in response to thrashing.)
22. The data processing system of claim 20 wherein 
the controller is operative to store the cache directory victim entry information for the at least one of evicted entries in a kernel memory readable by a memory manager.  (See rejection of claim 5.)
Claim 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art, Naruse, and Ellis (US 9,093,160).
7. The method of claim 1 comprising 
reducing congestion for a memory channel based on the produced cache directory victim entry information for the at least one of evicted entries by assigning a physical address for a page of memory to a different memory channel based on the produced cache directory victim entry information.  (Note that “reducing congestion for a memory channel” is an intended use. See MPEP § 2103.  
The previously cited art does not teach assigning a physical address of page memory to a different memory channel based on victim entry information.
Ellis teaches “In some embodiments, storage device controller 128 includes a management module 121 that translates the logical addresses in received host commands to physical addresses in the storage device 120, and then conveys memory commands corresponding to the received host commands to the respective memory channels 106 in accordance with the physical addresses. Typically, each memory channel has an assigned range of physical addresses that is distinct from the physical addresses assigned to the other memory channels.”  Ellis paragraph 52.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Ellis (of allocating different physical memory ranges to different channels) because this improves concurrent data transmission bandwidth.)
23. The data processing system of 17 comprising 
the memory manager operative to assign a physical address for a page of memory to a different memory channel based on the produced cache directory victim entry information. (See rejection of claim 7.)



Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
Rejections under § 103:
The remarks state that Naruse is not directed to monitoring or tracking eviction conflicts.  This has been discussed several times and the basis for this argument remains unclear.  See rejection of claim 1 explaining a method of tracking eviction conflicts.    
The remarks state that additional claim amendments recite changing page level physical address assignment based on the victim entry information.  No specific arguments are put forth distinguishing changing of the address mappings in the page table (taught in Naruse) and changing the physical address assignments.  See rejection of claim 1.
 The remarks state that the obviousness of “making adjustable” is a mere conclusion.  There are two issues here.  First, the MPEP identifies “making adjustable” as an indicia of obviousness in § 2144.04 explaining these rationales as “directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below”. “[M]aking adjustable” is one of the listed common practices which only require ordinary skill in the art, per the manual.  See MPEP § 2144.04.  Second, Applicant appears to argue that Naruse fails to teach tracking of eviction conflicts.  See Remarks at 13.  Naruse expressly teaches a predetermined threshold for eviction conflicts stored in a buffer (and stored as a count). See paragraphs 0048 and 0049 of Naruse, both of which teach a store number of eviction conflicts being compared to a predetermined value.  Merely setting the threshold of Naruse (making the threshold adjustable) is directed to a common practice which a court has held to normally require only ordinary skill in the art as explained in the citation from the MPEP above.    
Applicant states that the material of claim 4 is not taught in the Akkary.  Claim 4 is rejected over a combination of art.  “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references” MPEP § 2145.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139